Citation Nr: 1716179	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-21 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had activated service in the Puerto Rico Army National Guard (Guard) from February to May 2003 and July 2006 to December 2007, to include combat duty in Iraq.  He also had additional periods of active duty for training (ACDUTRA) as well as inactive duty for training (INACDUTRA) with the Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The claim was remanded in July 2013 and December 2015 for evidentiary development.  

 
FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating is 80 percent; he experiences multiple service-connected disabilities, with one disability being rated in excess of 40 percent.

2.  The Veteran's service-connected disorders prevent the Veteran from engaging in any type of substantially gainful employment consistent with his skills, education, and training.


CONCLUSION OF LAW

The criteria for a schedular TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.   38 C.F.R. § 4.16(b).

The Veteran's combined disability rating is 80 percent.  He is in receipt of service-connected compensation benefits for posttraumatic stress disorder (PTSD) at a 70 percent rating, for cervical strain with degenerative disc and joint disease at a 20 percent rating, for tinnitus at a 10 percent rating, and for bilateral hand dermatitis at a noncompensable rating.  He meets the threshold requirements for entitlement to a schedular TDIU.  

The Board has reviewed the record and will grant the benefit in accordance with the benefit of the doubt doctrine. 


ORDER

Entitlement to a TDIU is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


